Case: 12-40201     Document: 00512015063         Page: 1     Date Filed: 10/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2012
                                     No. 12-40201
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

MARIA DEROSARIO MENDOZA-PADRON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:11-CR-1033-1


Before DAVIS, JONES and DENNIS, Circuit Judges.
PER CURIAM:*
        Maria DeRosario Mendoza-Padron appeals the sentence imposed after her
guilty plea conviction for possession with intent to distribute cocaine, arguing
that the district court clearly erred in denying a mitigating role reduction
pursuant to U.S.S.G. § 3B1.2 because she was merely a courier; her unindicted
coconspirators had a greater stake and role; she was not involved in planning or
making decisions, was paid a set fee and not a share of the profits; and she did
not know the amount of drugs involved. She asserts that the district court failed


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40201   Document: 00512015063      Page: 2   Date Filed: 10/10/2012

                                  No. 12-40201

to analyze her culpability compared to her unindicted coconspirators and did not
make sufficient individual factual findings concerning her role in the offense.
      Mendoza-Padron has not shown that the district court clearly erred in
denying a mitigating role reduction under § 3B1.2. The district court made
specific factual findings concerning her role in the offense and determined that
her role was not peripheral but rather was central to the crime; she drove the
vehicle by herself approximately 250 miles from Mission to San Antonio, Texas;
she maneuvered the highway and the checkpoint as an innocent traveler; and
she acted as a deceptive courier. See United States v. Villanueva, 408 F.3d 193,
203-04 (5th Cir. 2005); Burton v. United States, 237 F.3d 490, 504 (5th Cir. 2000)
(noting this court does not follow Ninth Circuit’s requirement that defendant’s
role be compared with that of other participants). Contrary to Mendoza-Padron’s
argument, this court’s review is not limited to the district court’s reasons for
overruling the objection given at sentencing; rather, this court determines
whether the district court’s factual finding is “plausible in light of the record
read as a whole.” See Villanueva, 408 F.3d at 203. The factual basis and the
Presentence Report established that Mendoza-Padron agreed to drive the vehicle
for her unindicted coconspirator in exchange for $5000; she was told to drive to
San Antonio, deliver the vehicle to another person who would return it to her a
few hours later, and drive back to Mission, Texas; she knew drugs were hidden
in the vehicle, but did not know the type or amount; she obtained an insurance
policy for the vehicle in her name with cash; she drove through the Falfurrias
checkpoint; although she was employed as a housekeeper, she was in possession
of $1000 in cash which she could not explain; and she was entrusted with a large
amount of cocaine as agents found 14 kilograms of cocaine hidden in the vehicle.
Because she was held responsible for the amount of drugs hidden in the vehicle
that she drove, her role was not minor, but was “coextensive with the conduct for
which [she] was held accountable.” See United States v. Garcia, 242 F.3d 593,
598 (5th Cir. 2001). The district court’s finding that she was not a minor

                                        2
  Case: 12-40201    Document: 00512015063    Page: 3   Date Filed: 10/10/2012

                                No. 12-40201

participant was not clearly erroneous because it was “plausible in light of the
record read as a whole.” See Villanueva, 408 F.3d at 203; Burton, 237 F.3d at
504.
       AFFIRMED.




                                      3